Exhibit 10.2

 

                                                                                                         December 12,
2008

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

Wilshire Bancshares, Inc.
3200 Wilshire Blvd.
Los Angeles, California  90010

 

Ladies and Gentlemen:

 

Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement — Standard Terms dated of even date herewith (the “Securities
Purchase Agreement”) by and among United States Department of Treasury
(“Investor”) and Wilshire Bancorp, Inc. (“Company”). Investor and Company desire
to set forth herein certain additional agreements regarding Company’s commitment
to the holder of the Preferred Shares after the closing of the transactions
contemplated by the Securities Purchase Agreement.  Terms that are defined in
the Securities Purchase Agreement are used in this letter agreement as so
defined.

 

In order to comply with California Corporations Code §212(a), the Company has
modified section 7(b) of the Standard Provisions of the Certificate of
Designations attached as Exhibit A to the Securities Purchase Agreement (the
“Certificate of Designations”) to provide in pertinent part as follows:

 

“Whenever, at any time or times, dividends payable on the shares of Designated
Preferred Stock have not been paid for an aggregate of six quarterly Dividend
Periods or more, whether or not consecutive, the holders of the Designated
Preferred Stock shall have the right, with holders of shares of any one or more
other classes or series of Voting Parity Stock outstanding at the time, voting
together as a class, to elect two directors…”

 

By its execution hereof, the Company hereby confirms and agrees that as of the
date hereof and at all times while any shares of the Designated Preferred Stock
are outstanding it shall maintain a range of directors of the Company that will
permit the holder of the Preferred Shares to elect two directors in accordance
with said section 7(b).  Currently Section 2.1 (the “Applicable Provision”) of
the Company’s bylaws (the “Bylaws”) provides for a range of directors of no less
than eight (8) and no more than fifteen (15).  At all times while any shares of
the Designated Preferred Stock are outstanding, the Company shall not fill more
than thirteen (13) director positions.  In the event the Company desires to
increase the number of directors beyond thirteen (13), then the Company shall be
required to amend the Bylaws to increase the maximum directors to always allow
for at least two open director seats for the holders of the Preferred Shares to
elect in accordance with Section 7(b) of the Standard Terms of the Certificate
of Determination of Preferences of Series A Fixed Rate Cumulative Perpetual
Preferred Stock of Wilshire Bancorp, Inc. (and to amend the bylaws to provide
that such provision may not be

 

--------------------------------------------------------------------------------


 

United States Department of Treasury
Wilshire Bancorp, Inc.

December 12, 2008

 

modified, amended or repealed by the Company’s board of directors (or any
committee thereof) or without the affirmative vote and approval of (x) the
stockholders and (y) the holders of at least a majority of the shares of
Designated Preferred Stock outstanding at the time of such vote and approval).

 

The parties hereto acknowledge that there would be no adequate remedy at law if
the Company fails to perform any of its obligations under this letter agreement
and that the Investor may be irreparably harmed by any such failure, and
accordingly agree that the Investor, in addition to any other remedy to which it
may be entitled at law or in equity, to the fullest extent permitted and
enforceable under applicable law shall be entitled to compel specific
performance of the obligations of the Company under this letter agreement
without the necessity of proving the inadequacy of monetary damages as a remedy
or the posting of a bond.

 

This letter agreement and the Certificate of Designations constitute the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties with
respect to the subject matter hereof.

 

This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument.  This letter agreement shall be governed in all respects, including
as to validity, interpretation and effect, by the internal laws of the State of
California, without giving effect to the conflict of laws rules thereof.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

United States Department of Treasury
Wilshire Bancorp, Inc.

December 12, 2008

Signature Page

 

In witness whereof, this letter agreement has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.

 

 

 

WILSHIRE BANCORP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joanne Kim

 

 

 

Joanne Kim, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alex Ko

 

 

 

Alex Ko, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

UNITED STATES DEPARTMENT OF
THE TREASURY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Neel Kashkari

 

 

Neel Kashkari,

 

 

Interim Assistant Secretary for Financial
Stability

 

--------------------------------------------------------------------------------